The opinion of the court was delivered by
Gummere, J.
The grounds of appeal, as set forth in the appellant’s petition, are that the decree of the court of chancery is erroneous in three respects — -first, because it adjudged that the estate of which the appellant is executrix was liable for, and should be charged with, certain moneys specified in the decree, with interest thereon, *563from a certain day; second, because the decree ordered that the said appellant, as executrix, should pay over to the respondents, out of the assets of her testator, certain moneys which were adjudged to be due to the respondents; third, because the decree directed the said appellant to assign to the respondents a certain bond and mortgage particularly described in the said decree.
The state of the case provided by the ■ appellant contains nothing except the decree, which is appealed from, and the proceedings on appeal. Whether or not the decree is erroneous in the respects indicated in the petition of appeal must depend entirely upon the evidence which was produced at the hearing. That evidence the appellant has not seen fit to bring before us, and in its absence we cannot say that there is error in the decree in either of the particulars mentioned in the petition.
The decree appealed from should be affirmed, with costs to the respondents.
For affirmance — Depue, Van Syckel, Garrison, Lippincott, Gummere, Ludlow, Collins, Bogert, Krueger, Nixon, Hendrickson, Adams, Vredenburgh — 13.
For reversal — None.